DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on April 4, 2022 has been entered. Claims 1-30 and 32-49 remain pending in the application.
112a?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-17, 23-28, 35, 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raisoni (US 2016/0345874, cited by Applicant).
Regarding claim 1, Raisoni discloses an analyte monitoring system comprising: an analyte sensor (Fig. 2 analyte monitoring sensor #220); two or more devices including a display device (Paragraph [0241], “Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) and a second device (Fig. 2 analyte monitoring sensor #220); and a transceiver (transceiver #230) configured to (i) receive measurement information from the analyte sensor (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”) (ii) establish a connection with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235. Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) only while being connected with no other device of the two or more devices (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225), (iii) convey first information to the display device while connected with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”), (iv) establish a connection with the second device only while being connected with no other device of the two or more devices (Fig. 2 analyte monitoring sensor #220), and (v) convey or receive second information to or from the second device while connected with the second device (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); wherein the display device is configured to (i) receive the first information from the transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”) and (ii) display an analyte level based on at least the first information (Paragraph [0241], “The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”), and the second device is configured to receive or convey the second information from or to the transceiver (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”).

Regarding claim 10, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver is further configured to establish the connection with the display device by conveying one or more advertising packets (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 11, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver further is configured to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 12, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver is further configured to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets).  

Regarding claim 13, Raisoni discloses the analyte monitoring system of claim 1, wherein the two or more devices further include a third device (Paragraph [0247], one or more devices #441-#449), and the transceiver is further configured to establish a connection with the third device only while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Fig. 4 shows the transceiver #430 is only connected to one or more devices #441-#449 via communication link #435 and connected to analyte monitoring sensor #420 via communication link #425).

Regarding claim 14, Raisoni discloses the analyte monitoring system of claim 1, wherein the second device comprises an insulin pump, a blood glucose meter, or a wearable (Paragraph [0043], “In some embodiments, at least one of the at least one second device is one of: a mobile device, a peer device, a blood glucose meter, and an insulin pump”).  

Regarding claim 15, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver (transceiver #730) is further configured to calculate an analyte level using at least the received measurement information (Paragraph [0318, glucose values are calculated by transceiver #730 based on data measured by sensor #720]), the first information includes the calculated analyte level (Paragraph [0311] “analyte measurement data”), and the analyte level displayed by the display device is the calculated analyte level (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).

Regarding claim 16, Raisoni discloses the analyte monitoring system of claim 1, wherein the first information includes the measurement information (Paragraph [0311] “analyte measurement data”, and the display device is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).  

Regarding claim 17, Raisoni discloses a transceiver comprising: a sensor interface configured to receive measurement information from an analyte sensor (Paragraph [0241], “The transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); a device interface configured to convey or receive information from two or more devices (Fig. 2 shows the transceiver #230 is connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225), wherein the two or more devices include a display device (Paragraph [0241], “Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) and a second device (Fig. 2 analyte monitoring sensor #220); and a computer including a non-transitory memory (system memory #1230) and a processor (processing unit #1220), wherein the computer is configured to: (i) use the device interface to establish a connection with the display device only while being connected with no other device of the two or more devices (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225), (ii) use the device interface to convey first information to the display device while connected with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”), (iii) use the device interface to establish a connection with the second device only while being connected with no other device of the two or more devices (Fig. 2 analyte monitoring sensor #220), and (iv) use the device interface to convey or receive second information to or from the second device while connected with the second device (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”).  

Regarding claim 23, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the display device by conveying one or more advertising packets and waiting for the display device to connect to the transceiver (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets).

Regarding claim 24, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 25, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets).

Regarding claim 26, Raisoni discloses the transceiver of claim 17 wherein the two or more devices further include a third device (Paragraph [0247], one or more devices #441-#449), and the computer is further configured to use the device interface to establish a connection with the third device while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Fig. 4 shows the transceiver #430 is only connected to one or more devices #441-#449 via communication link #435 and connected to analyte monitoring sensor #420 via communication link #425).

Regarding claim 27, Raisoni discloses the transceiver of claim 17 wherein the computer (Paragraph [0256], “Computing devices”) is further configured to calculate an analyte level using at least the received measurement information (Paragraphs [0256-0257] “For example, some of the embodiments may employ smartphones, tablets, and other computing devices configured to perform as a continuous glucose monitoring system” & “The analyte data may comprise at least one of the following: glucose data; sugar data; oxygen data; antibodies data; temperature data; cell counts data; ph. data; combinations thereof, and/or the like”), and the first information includes the calculated analyte level (Paragraph [0257], “glucose data”).  

Regarding claim 28, Raisoni discloses the transceiver of claim 17 wherein the first information includes the measurement information (Paragraph [0311] “analyte measurement data”).

Regarding claim 35, Raisoni discloses a method of using an analyte system including an analyte sensor (Fig. 2 analyte monitoring sensor #220), a transceiver (transceiver #230), and two or more devices including a display device (Paragraph [0241], “Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) and a second device (Fig. 2 analyte monitoring sensor #220), the method comprising: using the transceiver to receive measurement information from the analyte sensor (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); using the transceiver to establish a connection with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235. Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) while being connected with no other device of the two or more devices (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225); using the transceiver to convey first information to the display device while connected with the display device (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225); using the display device to receive the first information from the transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”) and display an analyte level based on at least the first information (Paragraph [0241], “The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”); using the transceiver to establish a connection with the second device (Fig. 2 analyte monitoring sensor #220)  while being connected with no other device of the two or more devices (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225); using the transceiver to convey or receive second information to or from the second device while connected with the second device (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); and54Attorney Docket 2232-438.US2 using the second device to receive or convey the second information from or to the transceiver (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”).

Regarding claim 44, Raisoni discloses the method of claim 35, further comprising using the transceiver to establish the connection with the display device by conveying one or more advertising packets (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 45, Raisoni discloses the method of claim 35, further comprising using the transceiver to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 46, Raisoni discloses the method of claim 35, further comprising using the transceiver to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets).  

Regarding claim 47, Raisoni discloses the method of claim 35, wherein the two or more devices further include a third device, and the method further comprises using the transceiver to establish a connection with the third device while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Fig. 4 shows the transceiver #430 is only connected to one or more devices #441-#449 via communication link #435 and connected to analyte monitoring sensor #420 via communication link #425).

Regarding claim 48, Raisoni discloses the method of claim 35, further comprising using the transceiver (transceiver #730) to calculate an analyte level using at least the measurement information (Paragraph [0318, glucose values are calculated by transceiver #730 based on data measured by sensor #720]), wherein the first information includes the calculated analyte level (Paragraph [0311] “analyte measurement data”), and the analyte level displayed by the display device is the calculated analyte level (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).

Regarding claim 49, Raisoni discloses the method of claim 35, wherein the first information includes the measurement information, and the display device is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0311], displays glucose level & Fig. 13, current glucose value). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-9, 18-22, 29, 32-34, 36, 38-43 are rejected under U.S.C. 103 as being unpatentable over Raisoni in view of Maes (EP 3310067, cited by Applicant).
Regarding claim 2, Raisoni discloses the analyte monitoring system of claim 1.
Raisoni does not disclose wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur.
However, Maes discloses wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur. Terminating the connection with the transceiver is advantageous if the other data path involving the transceiver should take priority in the system.

Regarding claim 4, Raisoni discloses an analyte monitoring system, comprising: an analyte sensor (Fig. 2 analyte monitoring sensor #220); two or more devices including a display device (Paragraph [0241], “Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) and a second device (Fig. 2 analyte monitoring sensor #220); and a transceiver (transceiver #230) configured to (i) receive measurement information from the analyte sensor (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”) (ii) establish a connection with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235. Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) while being connected with no other device of the two or more devices (Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225.), (iii) convey first information to the display device while connected with the display device (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”), (iv) establish a connection with the second device while being connected with no other device of the two or more devices (Fig. 2 analyte monitoring sensor #220), and (v) convey or receive second information to or from the second device while connected with the second device (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); wherein the display device is configured to (i) receive the first information from the transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”) and (ii) display an analyte level based on at least the first information (Paragraph [0241], “The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”), and the second device is configured to receive or convey the second information from or to the transceiver (Paragraph [0241], “the transceiver 230 may be configured to provide power to and/or receive sensor-measured analyte information from the analyte monitoring sensor 220 over communications link 225”); 
Raisoni does not disclose wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur, and the one or more disconnection events include the display device detecting an available connection with the second device.
However, Maes discloses wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur, and the one or more disconnection events include the display device detecting an available connection with the second device (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur, and the one or more disconnection events include the display device detecting an available connection with the second device. Terminating the connection with the transceiver is advantageous if the other data path involving the transceiver should take priority in the system.

Regarding claim 5, the combination of Raisoni and Mase discloses the analyte monitoring system of claim 2 as discussed above. 
Maes further discloses wherein the transceiver is further configured to establish the connection with the second device in response to the display device terminating the connection with the transceiver (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the transceiver is further configured to establish the connection with the second device in response to the display device terminating the connection with the transceiver. The advantage of establishing a connection with the second device when the display device’s connection is terminated is to have a more efficient system so the transceiver is always connected to a device and can initiate data transfer.

	Regarding claim 6, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver comprises a memory (Paragraphs [0289, 300 and 314]).
	Raisoni does not disclose the transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals. 
	However, Maes discloses the transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals (Paragraph [0006], MAC scheduler). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals. The advantage of storing an identification of the devices in memory is so that the transceiver recognizes the devices it needs to switch between.

	Regarding claim 7, Raisoni discloses the analyte monitoring system of claim 1 as discussed above.
	Raisoni does not disclose wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals.  
	However, Maes discloses wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals. The advantage of having a transceiver that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 8, the combination of Raisoni and Maes disclose the analyte monitoring system of claim 7 wherein the transceiver is further configured to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).

	Regarding claim 9, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 7 wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

Regarding claim 18, Raisoni discloses the transceiver of claim 17 as discussed above.
	Raisoni does not disclose wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the transceiver.  
	However, Maes discloses wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the transceiver (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the transceiver. The advantage of establishing a connection with the second device when the display device’s connection is terminated is to have a more efficient system so the transceiver is always connected to a device and can initiate data transfer.

	Regarding claim 19, Raisoni discloses the transceiver of claim 17, wherein the computer is further configured to store an identification of each of the two or more devices in the memory (Paragraphs [0289, 300 and 314]).
	Raisoni does not disclose use the device interface to transition between connections with the identified two or more devices at scheduled intervals.  
However, Maes discloses use the device interface to transition between connections with the identified two or more devices at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding use the device interface to transition between connections with the identified two or more devices at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 20, Raisoni discloses the transceiver of claim 17 as discussed above.
	Raisoni does not disclose wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals.  
	However, Maes discloses wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 21, the combination of Raisoni and Maes disclose the transceiver of claim 20 wherein the computer is further configured to use the device interface to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).

	Regarding claim 22, the combination of Raisoni and Maes disclose the transceiver of claim 20 wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

Regarding claim 29, Raisoni discloses a display device (Paragraph [0241], “Device 240 may comprise, for example, a handheld mobile device (e.g. Smartphone) configured to process the sensor-measured analyte information employing a mobile application, such as the mobile medical application described herein. The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”) comprising: a transceiver interface configured to receive first information from a transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”); a user interface (Paragraph [0089], “In some embodiments, the analyte monitoring device comprises a communication interface comprising at least one of the following: a touch screen; a voice interface; a multimedia interface; an audio interface; a tactile interface; and a visual interface”); and a computer including a non-transitory memory (system memory #1230) and a processor (processing unit #1220), wherein the computer is configured to (i) use the transceiver interface to establish a connection with the transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”), (ii) use the transceiver interface to receive an analyte level from the transceiver while connected with the transceiver (Paragraph [0241], “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235”), (iii) cause the user interface to display an analyte level based on at least the first information (Paragraph [0241], “The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”).
Raisoni does not disclose use the transceiver interface to terminate the connection with the transceiver if any of one or more disconnection events occur, wherein the one or more disconnection events include detecting an available connection with a second device.	
However, Maes discloses use the transceiver interface to terminate the connection with the transceiver if any of one or more disconnection events occur, wherein the one or more disconnection events include detecting an available connection with a second device (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding use the transceiver interface to terminate the connection with the transceiver if any of one or more disconnection events occur, wherein the one or more disconnection events include detecting an available connection with a second device. Terminating the connection with the transceiver is advantageous if the other data path involving the transceiver should take priority in the system.

Regarding claim 32, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 29.
Raisoni further discloses wherein the computer is further configured to use the transceiver interface to establish the connection with the transceiver by receiving one or more advertising packets from the transceiver and connecting to the transceiver (Paragraph [0080], “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” & Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets & Paragraph [0312], “packet-switched network, such as the Internet”. Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).

Regarding claim 33, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 29.
Raisoni further discloses wherein the displayed analyte level is included in the first information (Paragraph [0241], “The mobile application may display analyte related information such as, but not limited to: glucose information, current glucose readings, user notifications, glucose status alerts and alarms, trend graphs and arrows, and user-entered events”).  

Regarding claim 34, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 29.
Raisoni further discloses wherein the first information includes measurement information, and the computer is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0318], glucose values are calculated by transceiver #730 based on data measured by sensor #720).  

Regarding claim 36, Raisoni discloses the method of claim 35.
Raisoni does not disclose using the display device to terminate the connection with the transceiver if any of one or more disconnection events occur.
However, Maes discloses using the display device to terminate the connection with the transceiver if any of one or more disconnection events occur (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding using the display device to terminate the connection with the transceiver if any of one or more disconnection events occur. Terminating the connection with the transceiver is advantageous if the other data path involving the transceiver should take priority in the system.

Regarding claim 38, the combination of Raisoni and Maes disclose the method of claim 36.
Maes further discloses wherein the one or more disconnection events include the display device detecting an available connection with the second device (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).
 
Regarding claim 39, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 36.
Raisoni further discloses using the display device to terminate the connection between the transceiver and the display device (The display device can be a smart phone, as shown in Raisoni, which comes standard with the function to disconnect from all networks. Thus the prior art teaches the claimed language.)
	Raisoni does not disclose using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the transceiver.  
However, Maes discloses using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the transceiver (Paragraph [0006], “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” & Paragraph [0007], When data communication on the first data path is needed, the switch is immediately switched to the first switch state, and when no data communication is needed on the first data path, the switch is immediately switched to the second switch state”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the display device. The advantage of establishing a connection with the second device when the display device’s connection is terminated is to have a more efficient system so the transceiver is always connected to a device and can initiate data transfer.

	Regarding claim 40, Raisoni discloses the method of claim 35, further comprising: using the transceiver to store an identification of each of the two or more devices in a memory of the transceiver (Paragraphs [0289, 0300 and 0314]).
Raisoni does not disclose using the transceiver to transition between connections with the identified two or more devices at scheduled intervals.  
However, Maes discloses using the transceiver to transition between connections with the identified two or more devices at scheduled intervals.  (Paragraph [0006], switch unit and MAC scheduler)
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding using the transceiver to transition between connections with the identified two or more devices at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 41, Raisoni discloses the method of claim 35 as discussed above.
	Raisoni does not disclose further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals.  
	However, Maes discloses further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals. The advantage of having a transceiver that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 42, the combination of Raisoni and Maes discloses the method of claim 41 further comprising using the transceiver to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).  

	Regarding claim 43, the combination of Raisoni and Maes disclose the method of claim 41 further comprising using the transceiver to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

Claims 3, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Raisoni in view of Maes in further view of Torikai (US 2014/0112326, cited by Applicant).
Regarding claim 3, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 2.
Raisoni further discloses wherein the display device executes a mobile medical application (MMA) (Paragraph [0044], “In some embodiments, at least one of the at least one second device comprises a mobile medical application”).
	The combination of Raisoni and Maes does not disclose the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life.

Regarding claim 30, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 29.
Raisoni further discloses wherein the computer is further configured to execute a mobile medical application (MMA) (Paragraph [0044], “In some embodiments, at least one of the at least one second device comprises a mobile medical application”). 
The combination of Raisoni and Maes does not disclose the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life.

Regarding claim 37, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 36.
Raisoni further discloses using the display device to execute a mobile medical application (MMA) (Paragraph [0044], “In some embodiments, at least one of the at least one second device comprises a mobile medical application”). 
The combination of Raisoni and Maes does not disclose the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life. 

Response to Arguments
Applicant's arguments filed on April 4, 2022 have been fully considered.
Applicant argues on page 23 that, in view of the amendments, the objections to the specification should be withdrawn. Examiner agrees and the objections to the specifications have been withdrawn. 
Applicant argues on page 23 that, in view of the amendments, the objections to claims 10-13 should be withdrawn. Examiner agrees and the objections to claims 10-13 have been withdrawn. 
Applicant agues on pages 23-24, that in view of the amendments, the 112(b) rejection to claims 5, 18, and 39 should be withdrawn. Examiner agrees that claims 5, 18, and 39 are no longer considered indefinite and the 112(b) rejection is withdrawn. 
Applicant argues on pages 23-27 that Raisoni does not disclose and would not have suggested one or more features recited in amended claim 1. 
Applicant argues that “Raisoni does not disclose ‘a transceiver configured to ... (ii) establish a connection with the display device only while being connected with no other device of the two or more devices ... [and] (iv) establish a connection with the second device only while being connected with no other device of the two or more devices’ as recited in amended claim 1”. As discussed in the rejection above, Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225. 
Applicant also argues that “the rejection is improper because it conflates the wireless analyte monitoring system of Fig. 1, which does not include second devices 741-749, and the wireless analyte monitoring system 700 of Fig. 7, which does not include the analyte monitoring sensor 120 and the transceiver 130 and instead includes the analyte monitoring sensor 720 and the transceiver 730.” Examiner respectfully disagrees. Raisoni discloses in paragraph [0392], “While various embodiments have been described above, it should be understood that they have been presented by way of example, and not limitation. It will be apparent to persons skilled in the relevant art(s) that various changes in form and detail can be made therein without departing from the spirit and scope. In fact, after reading the above description, it will be apparent to one skilled in the relevant art(s) how to implement alternative embodiments. Thus, the present embodiments should not be limited by any of the above described exemplary embodiments. In particular, it should be noted that, for example purposes, the above explanation has focused on the example(s) a wireless analyte monitoring system. However, one skilled in the art will recognize that embodiments of the invention could be employed for devices other than just for analyte monitoring such as for nerve monitoring devices, blood flow devices, digestive monitoring devices, combinations thereof, and/or the like.” Thus, Raisoni shows that the embodiments can be modified and combined to have transceiver #130 connect with any of the second devices #741-749. 
Applicant also argues that “Raisoni does not disclose (explicitly or inherently) a wireless analyte monitoring system that includes two or more of the second devices 741-749 but only one of the second devices 741-749 is within pairing range of the transceiver 730.” Examiner has updated the 102 rejection to instead include “Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225.” 
Applicant argues on pages 28-30 that Raisoni does not disclose one or more features recited in claim 4. 
Applicant argues that “the rejection of claim 4 is improper because it conflates the wireless analyte monitoring system of Fig. 1, which does not include second devices 741-749, and the wireless analyte monitoring system 700 of Fig. 7, which does not include the analyte monitoring sensor 120 and the transceiver 130 and instead includes the analyte monitoring sensor 720 and the transceiver 730.” Examiner respectfully disagrees. Raisoni discloses in paragraph [0392], “While various embodiments have been described above, it should be understood that they have been presented by way of example, and not limitation. It will be apparent to persons skilled in the relevant art(s) that various changes in form and detail can be made therein without departing from the spirit and scope. In fact, after reading the above description, it will be apparent to one skilled in the relevant art(s) how to implement alternative embodiments. Thus, the present embodiments should not be limited by any of the above described exemplary embodiments. In particular, it should be noted that, for example purposes, the above explanation has focused on the example(s) a wireless analyte monitoring system. However, one skilled in the art will recognize that embodiments of the invention could be employed for devices other than just for analyte monitoring such as for nerve monitoring devices, blood flow devices, digestive monitoring devices, combinations thereof, and/or the like.” Thus, Raisoni shows that the embodiments can be modified and combined to have transceiver #130 connect with any of the second devices #741-749. 
Applicant also argues “Raisoni does not disclose that the second device 742 terminates the connection 735 with the transceiver 730 if any of one or more disconnection events occur.” Examiner agrees and the 102 rejection for claim 2 has been withdrawn. However, a new 103 rejection of Raisoni in view of Maes has been made. Maes discloses “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” (Paragraph [0006]).
Applicant also argues that “Raisoni does not disclose that the second device 742 (i.e., the alleged "display device") terminates the connection 735 with the transceiver 730 (i.e., the alleged "transceiver") if the second device 742 detects an available connection with a second device 741.” Examiner agrees and the 102 rejection for claim 4 has been withdrawn. However, a new 103 rejection of Raisoni in view of Maes has been made. Maes discloses “when data communication on the first data path is needed, the switch is immediately switched to the first switch state” (Paragraph [0007]). In order for the system to determine that data communication on the first data path is needed, it would need to detect a connect with the device.

Applicant argues on page 30 that Raisoni does not disclose one or more features recited in claim 17.
Applicant argues “Raisoni does not disclose: a computer ... configured to: (i) use the device interface to establish a connection with the display device only while being connected with no other device of the two or more devices, (ii) use the device interface to convey first information to the display device while connected with the display device, (iii) use the device interface to establish a connection with the second device only while being connected with no other device of the two or more devices, and (iv) use the device interface to convey or receive second information to or from the second device while connected with the second device; as recited in amended claim 17.” Examiner respectfully disagrees. Raisoni discloses in Fig. 2 that the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225 and “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235” (Paragraph [0241]).

Applicant argues on pages 30-34 that Raisoni does not disclose one or more features recited in claim 29.
Applicant argues “Raisoni does not disclose a "display device comprising ... a computer ... configured to ... use the transceiver interface to terminate the connection with the transceiver if any of one or more disconnection events occur, wherein the one or more disconnection events include detecting an available connection with a second device," as recited in amended claim 29 (and previously presented dependent claim 31).” Examiner agrees and the 102 rejection for claim 2 has been withdrawn. However, a new 103 rejection of Raisoni in view of Maes has been made. Maes discloses “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” (Paragraph [0006]).
Applicant also argues “it is unclear what the connection 625 between the network port 652 and analyte sensor 620 of the embodiment shown in Fig. 6 of Raisoni has to do with the connection 235 between the mobile device 240 and the transceiver 230.” Examiner agrees and this has been removed from the rejection.
Applicant also argues “Raisoni does not disclose that the mobile device 240 terminates the connection 235 with the transceiver 230 if any of one or more disconnection events occur” and “Raisoni does not disclose that the mobile device 240 (i.e., the alleged "display device") terminates the connection 235 with the transceiver 230 (i.e., the alleged "transceiver") if the mobile device 240 detects an available connection with a second device”. Examiner agrees and the 102 rejection for claim 2 has been withdrawn. However, a new 103 rejection of Raisoni in view of Maes has been made. Maes discloses “a switch unit located on the first data path configured for interfacing a first part of the first data path to a second part of the first data path and configured to be switchable between at least a first switch state wherein the first data path is established, and a second switch state wherein the first data path is interrupted” (Paragraph [0006]).

Applicant argues on pages 34-36 that Raisoni does not disclose one or more features recited in claim 35. 
Applicant argues “Raisoni does not disclose "using the transceiver to establish a connection with the display device while being connected with no other device of the two or more devices" and "using the transceiver to establish a connection with the second device while being connected with no other device of the two or more devices," as recited in claim 35. Examiner respectfully disagrees. Raisoni discloses in Fig. 2 that the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225 and “the transceiver 230 may communicate the sensor-measured analyte information to another device 240 via a second communications link 235” (Paragraph [0241]).
Applicant argues “the rejection is improper because it conflates the wireless analyte monitoring system of Fig. 1, which does not include second devices 741-749, and the wireless analyte monitoring system 700 of Fig. 7, which does not include the analyte monitoring sensor 120 and the transceiver 130 and instead includes the analyte monitoring sensor 720 and the transceiver 730. See Office Action at 11-12; Raisoni at Figs. 1 and 7”. Examiner respectfully disagrees. Raisoni discloses in paragraph [0392], “While various embodiments have been described above, it should be understood that they have been presented by way of example, and not limitation. It will be apparent to persons skilled in the relevant art(s) that various changes in form and detail can be made therein without departing from the spirit and scope. In fact, after reading the above description, it will be apparent to one skilled in the relevant art(s) how to implement alternative embodiments. Thus, the present embodiments should not be limited by any of the above described exemplary embodiments. In particular, it should be noted that, for example purposes, the above explanation has focused on the example(s) a wireless analyte monitoring system. However, one skilled in the art will recognize that embodiments of the invention could be employed for devices other than just for analyte monitoring such as for nerve monitoring devices, blood flow devices, digestive monitoring devices, combinations thereof, and/or the like.” Thus, Raisoni shows that the embodiments can be modified and combined to have transceiver #130 connect with any of the second devices #741-749. 
Applicant also argues “the rejection is also improper because, as Raisoni does not disclose that the wireless analyte monitoring system of Fig. 1 includes any components in addition to the analyte monitoring sensor 120 and the transceiver 130, Raisoni does not disclose using the transceiver 130 to establish a connection with any of the second devices 741-749 of the wireless analyte monitoring system 700 of Fig. 7 (or any other display device or second device). Raisoni certainly does not disclose using the transceiver 130 to establish a connection with one of the second devices 741-749 while being connected with no other device of the second devices 741- 749.” Examiner has updated the 102 rejection to instead include “Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225.” 
Applicant also argues “Raisoni does not disclose ‘using the transceiver to establish a connection with the display device while being connected with no other device of the two or more devices" and "using the transceiver to establish a connection with the second device while being connected with no other device of the two or more devices’ ” Examiner has updated the 102 rejection to instead include “Fig. 2 shows the transceiver #230 is only connected to device #240 (which has a display screen) via communication link #235 and connected to analyte monitoring sensor #220 via communication link #225.” 
Applicant argues on pages 36-38 that the dependent claims depend, directly or indirectly, on one of the independent claims and are patentable over the cited references. Examiner respectfully disagrees. The independent claims and dependent claims, as shown above, have been rejected.
Applicant also argues “at the cited portion, Raisoni is silent about whether the analyte monitoring sensor 120 communicates the measured interstitial fluid glucose levels to the transceiver 130 as a plurality of packets. Even if the analyte monitoring sensor 120 did communicate the measured interstitial fluid glucose levels to the transceiver 130 as a plurality of packets, Raisoni does not disclose that the measured interstitial fluid glucose levels are advertising packets. Even if the measured interstitial fluid glucose levels were somehow advertising packets (they are not), Raisoni does not disclose that the transceiver 730 receives advertising packets from one of the analyte monitoring device 741 (i.e., the alleged "second device"). To the contrary, Raisoni discloses putting the transceiver 730 in "discoverable mode," which "enable[s] the analyte monitoring device 741 ... to locate and establish an electronic communication link between the transceiver 730 and analyte monitoring device 741." Raisoni at 0313. Accordingly, Raisoni does not disclose this feature, and claim 12 is patentable over Raisoni for this addition, independent reason.” Examiner respectfully disagrees. Raisoni discloses “In some embodiments, the communications link comprises at least one of the following: Wi-Fi; Bluetooth; Induction; and Near-Field Communications (NFC)” (Paragraph [0080]) & Paragraph [0238] & “packet-switched network, such as the Internet” (Paragraph [0312]). Since data can be transferred over Wi-Fi which is an access network which connects you to the Internet, and the internet is a packet switched network, the prior art teaches conveying one or more advertising packets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10064030 (cited in a previous office action) is relevant as it discloses a first and second electronic device, and a second device that is a wearable device.
US 20210153001 (cited in a previous office action) is relevant as it discloses data packets transmitting over communication network #18 (paragraph [0146]).
US 10987178 (cited in a previous office action) is relevant as it discloses a first and second device, a sensor, a transceiver, and master-slave arrangement (paragraph [0455]).
US 20200359944 (cited in a previous office action) is relevant as it discloses a first and second device and communicate with each other, an analyte monitoring system, an analyte sensor, and a mobile medical application (MMA) (Paragraph [0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791